McGuane, J.
This is an appeal by the plaintiff who claims that the denial of his Requests for Ruling was improperly acted upon by the trial judge.
We see no error by the trial judge.
The trial court made the following Findings of Fact:
OnApril27,1981, the plaintiff was operating a motor vehicle north on White Street in Springfield, Massachusetts. The defendant was operating a motor vehicle south on White Street. Both parties approached the intersection of White Street and Orange Street as the traffic control light turned red for both directions and both parties stopped. As the light turned green for both parties, a van in the southbound lane in front of defendant turned left onto Orange Street. The plaintiff began a left turn onto Orange Street and was more than one-half way through the intersection when defendant’s vehicle struck the right rear door. Defendant had been stopped at the traffic light and moved forward at approximately ten (10) miles per hour.

Plaintiff’s requests:

No. 3 “Defendant was negligent in the operation of his vehicle at a speed greater than reasonable and proper.” Denied.
*204No. 4 “The defendant was negligent in violating the rules of the road.” Denied.
No. 5 “The vehicles did not enter the intérséction at approximately the same instant.” Denied.
The above three requests for rulings were properly denied by the trial judge as requests for findings of fact and particularly in view of the trial court’s findings of fact made the request immaterial. Gibbons v. Denoncourt, 297 Mass. 448; Daniel L. Thompson et al. v. Ernest R. Robitaille, 1983 Mass. App. Div. 348.
Request No. 6 ‘The defendant was negligent in failing to grant to plaintiff the right of way.” Denied.
The trial judge denied this request based on General Laws, c. 90, §14.
“When turning to the left within an intersection — an operation shall yield the right of way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto so as to constitute an immediate hazard."
Based upon the findings of the trial court this is a correct application of the law.
It might be added that request No. 6 is also a request for a finding of fact and was properly denied by the trial court.
There being no prejudicial error the report is dismissed.